Name: Commission Regulation (EEC) No 1767/91 of 14 June 1991 amending Commission Regulation (EEC) No 3814/90 laying down the level of the accession compensatory amounts for milk and milk products in trade between Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/42 Official Journal of the European Communities 22. 6. 91 COMMISSION REGULATION (EEC) No 1767/91 of 14 June 1991 amending Commission Regulation (EEC) No 3814/90 laying down the level of the accession compensatory amounts for milk and milk products in trade between Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applicable to trade in agricultural products between Spain and Portugal ('), and in particular Article 1 3 thereof, Having regard to Council Regulation (EEC) No 3640/90 of 11 December 1990 laying down general rules for the system of accession compensatory amounts for milk and milk products during the second stage of the accession of Portugal (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 3814/90 (3), as amended by Regulation (EEC) No 663/91 (4), lays down the level of the accession compensatory amounts for milk and milk products applicable in trade between Spain and Portugal from 1 January 1991 ; Whereas, as a result of the fixing of the accession compensatory amounts in trade between the Community of Ten and Spain for the 1991 /92 milk year by Commis ­ sion Regulation (EEC) No 1765/91 ( 5), account should be taken of the new amounts to determine the accession compensatory amounts in trade between Spain and Portugal for the said milk year ; whereas, for reasons of clarity, the nomenclature of accession compensatory amounts should also be aligned with the tariff and statis ­ tical nomenclature, as defined in Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (6), as last amended by Commission Regu ­ lation (EEC) No 1056/91 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3814/90 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 17 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 367, 31 . 12. 1985, p. 7. (2) OJ No L 362, 27 . 12 . 1990, p. 3 . (3) OJ No L 366, 29 . 12 . 1990, p. 18 . (4) OJ No L 73, 20 . 3 . 1991 , p. 26 . (5) See page 28 of this Official Journal . O OJ No L 256, 7. 9 . 1987, p. 1 . O OJ No L 107, 27. 4 . 1991 , p. 10 . 22. 6 . 91 Official Journal of the European Communities No L 158/43 ANNEX Accession compensatory amounts applicable in trade between Spain and Portugal (Amounts to be charged on imports and granted on exports by Spain unless otherwise indicated) CN code Description of goods Compensatory amount in ECU/ 100 kg net weight (except where otherwise indicated) ex 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter, excluding goat's or sheep's milk and cream 00 ex 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter, excluding goat's or sheep's milk and cream : 0402 10  in powder, granules or other solid forms, of a fat content by weight, not exceeding 1,5 % :   not containing added sugar or other sweetening matter : 0402 10 11    in immediate packings of a net content not exceeding 2,5 kg :     for human consumption (2) 7,33 ('")     other  0402 10 19    other :     for human consumption (2) 7,33 ( l0)     other  '1  other (containing sugar or other sweetening matter) : 0,0733 per kg (4) (' «)  in powder, granules or other solid forms, of a fat content, by weight, exceeding 1,5 % : 0402 21   not containing added sugar or other sweetening matter :    with a fat content, by weight, not exceeding 27 %    with a fat content, by weight, exceeding 27 % 5,1 1 n 0402 21 91     in immediate packings of a net content not excee ­ ding 2,5 kg :      with a fat content, by weight, not exceeding 45 % 1,38 ("') _____ with a fat content, by weight, exceeding 45 % 0,31 ('") 0402 21 99     other :      with a fat content, by weight, not exceeding 45 % 1,38 ( l0)     with a fat content, by weight, exceeding 45 % 0,31 O 0402 29   other :    with a fat content, by weight, not exceeding 27 % 0,0511 per kg (4)( lw)    with a fat content, by weight, exceeding 27 % 0402 29 91 _ _ _ _ in immediate packings of a net content not excee ­ ding 2,5 kg :      with a fat content, by weight, not exceeding 45 % 0,0138 per kg (4)("')      with a fat content, by weight, exceeding 45 % 0,0031 per kg (4)( 10) No L 158/44 Official Journal of the European Communities 22 . 6 . 91 CN code Description of goods Compensatory amount in ECU/ 1 00 kg net weight (except where otherwise indicated) 0402 29 99 0,0138 per kg (4) ('") 0,0031 per kg (4)("') 0402 91 0,41 0,41 0 0 0402 99 2,26 0 HO o ex 0403 0403 10     other :      with a fat content, by weight, not exceeding 45 % _____ with a fat content, by weight, exceeding 45 %  other (than in powder, granules or other solid forms)   not containing sugar or other sweetening matter :    with a fat content, by weight, not exceeding 8 %    with a fat content, by weight, exceeding 8 % but not exceeding 10 %    with a fat content, by weight, exceeding 10 % but not exceeding 45 %    with a fat content, by weight, exceeding 45 %   other :    with a fat content, by weight, not exceeding 9,5 %    with a fat content, by weight, exceeding 9,5 % but not exceeding 45 %    with a fat content, by weight, exceeding 45 % Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream whether or not concen ­ trated or containing added sugar or other sweetening matter or flavoured or containing added fruit or cocoa, excluding products manufactured exclusively from goat's and sheep's milk and cream :  Yoghurt :   not flavoured nor containing added fruit and cocoa :    in powder, granules or other solid forms :    pot containing added sugar or other sweetening matter     other    other : _ _ not containing added sugar or other sweetening matter     other  other :   not flavoured nor containing added fruit and cocoa :    in powder, granules or other solid forms : _ _ _ _ not containing added sugar or other sweetening matter     other    other :     not containing added sugar or other sweetening matter     other Whey, whether or not concentrated or containing added sugar or other sweetening matter ; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included excluding products manufactured exclusively from goat's and sheep's milk and cream :  whey, whether or not concentrated or containing added sugar or other sweetening matter 0403 90 0 0 (') 0 0 0 0 O ex 0404 0404 10 22. 6 . 91 Official Journal of the European Communities No L 158/45 CN code Description of goods Compensatory amount in ECU/ 100 kg net weight (except where otherwise indicated) 0404 90  other (9) :   not containing added sugar or other sweetening matter, of a protein content (nitrogen content x 6,38), by weight :    not exceeding 42 % and of a fat content, by weight : 0404 90 1 1     not exceeding 1 ,5 % 7,33 ( l0) 0404 90 13     exceeding 1,5 % but not exceeding 27 % 5,11 ("') 0404 90 19     exceeding 27 %    exceeding 42 % , and of a fat content, by weight : 1,38 ( ,0) 0404 90 31     not exceeding 1,5 % 7,33 H 0404 90 33     exceeding 1,5 % but not exceeding 27 % 5,1 1 ("') 0404 90 39     exceeding 27 %   other, of a protein content (nitrogen content x 6,38), by weight :    not exceeding 42 % , and of a fat content, by weight : 1,38 ( lu) 0404 90 51     not exceeding 1,5 % 0,0733 per kg (4) ('") 0404 90 53     exceeding 1,5 % but not exceeding 27 % 0,0511 per kg (4)( 10) 0404 90 59     exceeding 27 %    exceeding 42 % , and of a fat content, by weight : 0,0138 per kg (4)("&gt;) 0404 90 91     not exceeding 1,5 % 0,0733 per kg (4)(' °) 0404 90 93     exceeding 1,5 % but not exceeding 27 % 0,0511 per kg (4)( ,u) 0404 90 99     exceeding 27 % 0,0138 per kg (4)( lu) 0405 Butter and other fats and oils derived from milk : 0405 00 10  of a fat content, by weight, not exceeding 85 % :   of a fat content, by weight, of less than 80 % 0,1184   of a fat content, by weight :    of at least 80 % , but less than 82 % 9,30    of at least 82 % , but less than 84 % 9,71    of at least 84 % 0,1184 0 0405 00 90  other 0,1184 f)(") 0406 Cheese and curd : jx 0406 10  fresh cheese (including whey cheese), not fermented, and curd (excluding cheese manufactured exclusively from sheep's or goat's milk) : 11,67 0406 20  grated or powdered cheese, of all kinds : 0406 20 10   Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs 3,33 (&lt; °) 0406 20 90   other 7,13 0406 30  processed cheese , not grated or powdered : 0406 30 10   in the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger) ; put up for retail sale, of a fat content by weight in the dry matter not exceeding 56 % 7,10 No L 158/46 Official Journal of the European Communities 22. 6 . 91 CN code Description of goods Compensatory amount in ECU/ 100 kg net weight (except where otherwise indicated) 0406 30 31 ' \ | 0406 30 39   other 13,54 0406 30 90 ( li ex 0406 40 00  blue-veined cheese (excluding cheese manufactured exclusi ­ vely from sheep's or goat's milk 3,42 ex 0406 90  other cheese (excluding cheese manufactured exclusively from sheep's or goat's milk) : ex 0406 90 1 1   for proceesing 13,54   other : ex 0406 90 13    Emmentaler 7,10 ex 0406 90 15    Gruyere, Sbrinz 7,10 ex 0406 90 27    Bergkase , Appenzell, Fromage fribourgeois , Vacherin Mont d'Or and Tete de Moine 7,10 ex 040690 19    Glarus herb chese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs 3,33 ( l0) ex 0406 90 21    Cheddar 13,54 ex 0406 90 23    Edam 8,36 ex 0406 90 25  -  Tilsit 8,36 ex 0406 90 17    Butterkase 8,36 ex 0406 90 29    Kashkaval 8,36    Feta : ex 0406 90 31     of sheep's milk or buffalo milk in containers contai ­ ning brine, or in sheep or goatskin bottles  ex 0406 90 33     other 8,36 ex 0406 90 35    Kefalotyri 8,36 ex 0406 90 37    Finlandia 8,36 ex 0406 90 39    Jarlsberg 8,36    other : 0406 90 50     cheese of sheep's milk or buffalo milk in containers, containing brine, or in sheep or goatskin bottles     other :      of a fat content, by weight, not exceeding 40 % and a water content calculated, by weight, of the non-fatty matter :       not exceeding 47 % : 0406 90 61        Grana Padano, Parmigino-Reggiano  0406 90 63 _______ Fiore Sardo, Pecorino  ex 0406 90 69 _______ other 7,13       exceeding 47 % but not exceeding 72 % 8,36       exceeding 72 % : ex 0406 90 91        fresh cheese, fermented 10,67 ex 0406 90 93        other 10,67      other : ex 0406 90 97       fresh cheese, fermented 11,00 ex 0406 90 99 ______ other 11,00 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form ; sugar syrups not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : 22. 6 . 91 Official Journal of the European Communities No L 158/47 CN code Description of goods Compensatory amount in ECU/ 100 kg net weight (except where otherwise indicated) 1702 10  lactose and lactose syrup ( l0) : 1702 10 90   other 5,36 2106 Food preparations not elsewhere specified or included : 2106 90  other :   flavoured or coloured sugar syrups :    other : 2106 90 51     lactose syrup 5,36 (') The compensatory amount per 100 kg net of these products shall be equal to the difference between the following components :  an amount corresponding to the quantity of milk fat, expressed as a percentage, contained in 100 kg net of the product multiplied by ECU 0,428 ,  an amount corresponding to the quantity in kilograms of the non-fat part contained in 100 kg net of the product multiplied by ECU 0,009818 . Where the amount calculated in accordance with the first indent is lower than the amount calculated in accordance with the second indent, the difference between the two amounts is charged on imports and granted on exports by Portugal . (-) 'Products intended for human consumption ' are products other than those denatured in accordance with the provisions of Commission Regulation (EEC) No 1725/79 (OJ No L 199, 7. 8 . 1979, p. 1 ) or Commission Regulation (EEC) No 3714/84 (OJ No L 341 , 29 . 12. 1984, p. 65) or those imported under the arrangements laid down in Commission Regula ­ tion (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976, p. 9). (') The compensatory amount per 100 kg net of these products shall be equal to the difference between the following components :  an amount corresponding to the quantity of milk fat, expressed as a percentage, contained in 100 kg of the product multiplied by ECU 0,428 ,  an amount corresponding to the quantity in kilogram of the non-fat solids contained in 100 kg net of the product multiplied by ECU 0,107998 . Where the amount calculated in accordance with the first indent is lower than the amount calculated in accordance with the second indent, the difference between the two amounts in charged on imports and granted on exports by Portugal . (4) The compensatory amount per 100 kg net of these products shall be equal to the difference between  the amount per kilograms indicated multiplied by the weight of milk and cream contained in 100 kg of finished product, and  the amount for each percentage point of sucrose or other sweetening matter content of 100 kg net of the product, equal to the compensatory amount applicable to 1 kg of white sugar. Where the amount calculated in accordance with the first indent is lower than the amount calculated in accordance with the second indent, the difference between the two amounts in charged on imports and granted on exports by Portugal . (') The compensatory amount per 100 kg net of these products shall be equal to the difference between :  the amount indicated , and  the amount for each percentage point of sucrose or other sweeteing matter content of 100 kg net of the product, equal to the compensatory amount applicable to 1 kg of white sugar. Where the amount calculated in accordance with the first indent is lower than the amount calculated in accordance with the second indent, the difference between the two amounts in charged on imports and granted on exports by Portugal . (6) The compensatory amount per 100 kg net of these products shall be equal to the difference between the following components :  an amount corresponding to the quantity of milk fat expressed as a percentage, contained in 100 kg net of the product, multiplied by ECU 0,0428 , and  an amount corresponding to the quantity in kilograms of the non-fat milk solids contained in 100 kg net of the product multiplied by ECU 0,107998 plus an additional amount for each percentage point of sucrose or other swee-, tening matter content of 100 kg net of the product, equal to the compensatory amount applicable to 1 kg of white sugar. Where the amount calculated in accordance with the first indent is lower than the amount calculated in accordance with the second indent, the difference between the two amounts in charged on imports and granted on exports by Portugal . (') The compensatory amount for 100 kg net of these products shall be equal to the amount indicated multiplied by the weight of the fat contained in 100 kg of finished product . (*) Where the products falling within this code are subject to the measures laid down in Commission Regulations (EEC) No 3143/85 (OJ No L 298 , 12. 1 1 . 1985, p. 9), (EEC) No 570/88 (OJ No L 55, 1.3 . 1988, p. 31 ) or (EEC) No 429/90 (OJ No L 45, 21 . 2 . 1990, p. 8), no accession compensatory amount is to apply. C) The accession compensatory amount for products comprising various milk products is equal to the sum of the compen ­ satory amounts applicable to each of the constituents taking account of the quantities incorporated. No L 158/48 Official Journal of the European Communities 22. 6 . 91 ( ,0) Amounts to be charged on imports and granted on exports by Portugal . (") In accordance with Council Regulation (EEC) No 504/86 (OJ No L 54, 1 . 3 . 1986, p. 54), the accession compensatory amount for products falling within CN code 1702 10 10 shall be the same as for those falling within CN code 1702 10 90 . NB : In the case of goat's and sheep s milk and cream and the cheeses manufactured exclusively from these products :  the analysis check shall be carried out by immunochemical and/or electrophoretic methods, supplemented as necessary by HPLC analyses,  the party concerned shall be obliged, when completing the customs formalities, to state in the declaration provided for this purpose that the milk or cream in question consists solely of the product obtained exclusively from sheep or goats or, as appropriate, that the cheese in question was manufactured exclusively from sheep's or goat's milk .